EXECUTION COPY

MLA No. 000976C

﻿

OMNIBUS FIRST AMENDMENT

﻿

THIS OMNIBUS FIRST AMENDMENT (this “Amendment”) is entered into as of November
26, 2019 between CHUGACH ELECTRIC ASSOCIATION, INC. (the “Company”) and CoBANK,
ACB (“CoBank”).

﻿

BACKGROUND

﻿

CoBank and the Company are parties to (a) a Second Amended and Restated Master
Loan Agreement dated as of June 30, 2016 and numbered 000976B (as supplemented
prior to the date hereof, the “MLA”) and (b) a Supplement to Second Amended and
Restated Master Loan Agreement (Term Loan) dated as of June 30, 2016 relating to
Loan No. ML0976T3 (the “Term Loan Supplement”).  The parties now desire to amend
the MLA and the Term Loan Supplement.

﻿

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

﻿

SECTION 1.  Defined Terms.  Capitalized terms used in this Amendment and not
defined herein shall have the meanings given to those terms in the MLA.

﻿

SECTION 2.  Amendments.

﻿

2.1    Amendment to Section 5.06(A) of the MLA.  Section 5.06(A) of the MLA is
amended in its entirety to read as follows: 

﻿

(A)    Annual Financial Statements.  As soon as available, but in no event more
than 120 days after the end of each fiscal year of the Company occurring during
the term hereof, annual financial statements of the Company prepared in
accordance with GAAP consistently applied.  Such financial statements shall: (1)
be audited by a nationally recognized firm of independent certified public
accountants selected by the Company; (2) be accompanied by a report of such
accountants containing an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based that would result in such
opinion being qualified) to the effect that the financial statements present
fairly, in all material respects, the financial position of the Company as at
the end of the year and the results of its operations for the year then ended,
in conformity with GAAP; (3) be prepared in reasonable detail and in comparative
form; and (4) include a balance sheet, a statement of operations, a statement of
changes in equities and margins and a statement of cash flows, and all notes and
schedules relating thereto.

﻿

2.2    Amendments to Section 5.06(D) of the MLA.  Section 5.06(D) of the MLA is
amended by (a) deleting the phrase “, if adversely decided,” in clause (1)
thereof, (b) replacing each reference therein to “could have a Material Adverse
Effect” with “could reasonably be expected to have a Material Adverse Effect”,
(c) deleting the phrase “if true or proven,” in clause (2)(ii) thereof and (d)
renumbering clause (iii) thereof as clause “(3)”.

﻿

2.3    Amendment to Section 6.09 of the MLA.  Section 6.09 of the MLA is amended
in its



--------------------------------------------------------------------------------

 

entirety to read as follows:

﻿

SECTION 6.09.[Reserved].

﻿

2.4    Amendment to Section 10.10 of the MLA.  Section 10.10 of the MLA is
amended by deleting the phrase “or by Section 6.09(B) hereof” contained therein.

﻿

2.5    Deletion of Section 10.11 and Article 11 of the MLA.    Section 10.11
and Article 11 are deleted from the MLA in their entirety.

﻿

2.6    Amendment to Section 10(C) of the Term Loan Supplement.    Section 10(C)
of the Term Loan Supplement is amended and restated in its entirety to read as
follows:

﻿

(C)Inability to Determine Rates.    If, prior to the first day of any LIBOR
Period for any LIBOR Rate Loan,  CoBank shall have determined (which
determination shall be presumed correct absent manifest error), that (1) by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBOR Rate for such LIBOR Period, (2) by
reason of any changes arising after the date of this Supplement,  the LIBOR Rate
determined or to be determined for such LIBOR Period will not adequately and
fairly reflect the cost to CoBank of making or maintaining its loans during such
LIBOR Period or (3) the LIBOR Scheduled Unavailability Date (as defined below)
has occurred, CoBank shall, as soon as practicable thereafter, give notice of
such determination to the Company.  In the event of any such determination under
clauses (1), (2) or (3) above, until CoBank shall have advised the Company that
the circumstances giving rise to such notice no longer exist, (i) any request by
the Company for LIBOR Rate Loans shall be deemed to be a request for a Loan
bearing interest based on the Base Rate Option, (ii) any request by the Company
for conversion into or continuation of LIBOR Rate Loans shall be deemed to be a
request for conversion into or continuation of Base Rate Loans and (iii) any
Loans that were to be converted or continued as LIBOR Rate Loans on the first
day of a LIBOR Period shall be converted to or continued as Base Rate
Loans.  Until such notice has been withdrawn by CoBank, no further LIBOR Rate
Loans shall be made or continued as such, nor shall the Company have the right
to convert any Loans to LIBOR Rate Loans.

Notwithstanding anything to the contrary contained in this Supplement, the MLA
or any other Loan Document, but without limiting the immediately preceding
paragraph of this clause (C), if CoBank shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Company shall notify CoBank that the Company shall have
determined (which determination likewise shall be final and conclusive and
binding upon all parties hereto), that (a) the circumstances described in the
immediately preceding paragraph of this clause (C) have arisen and that such
circumstances are unlikely to be temporary, (b) the relevant administrator of
the LIBOR Rate or a Governmental Authority having or purporting to have
jurisdiction over CoBank has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be made available, or used for
determining interest rates for loans in the applicable currency (such specific
date, the “LIBOR Scheduled Unavailability Date”), or (c) syndicated credit
facilities among national and/or regional banks active in leading and
participating in such facilities currently being executed, or that include
language similar to that contained in this paragraph, are being executed or
amended (as applicable) to incorporate or adopt a new interest rate to replace
the LIBOR Rate for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such



2

 

--------------------------------------------------------------------------------

 

determination by CoBank or receipt by CoBank of such notice, as applicable,
CoBank and the Company may amend this Supplement to replace the LIBOR Rate with
an alternate rate of interest, giving due consideration to any evolving or then
existing convention for similar Dollar denominated syndicated credit facilities
for such alternative rates of interest (any such proposed rate, a “LIBOR
Replacement Rate”), and make such other related changes to this Supplement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
CoBank and the Company, to effect the provisions of this paragraph (provided
that any definition of the LIBOR Replacement Rate shall specify that in no event
shall such LIBOR Replacement Rate be less than zero for purposes of this
Supplement).  The LIBOR Replacement Rate shall be applied in a manner consistent
with market practice; provided that, in each case, to the extent such market
practice is not administratively feasible for CoBank, such LIBOR Replacement
Rate shall be applied as otherwise reasonably determined by CoBank.  For the
avoidance of doubt, the parties hereto agree that unless and until a LIBOR
Replacement Rate is determined and an amendment to this Supplement is entered
into to effect the provisions of this paragraph, if the circumstances under
clauses (a) and (b) of this paragraph exist, the provisions of the immediately
preceding paragraph of this clause (C) shall apply.

﻿

SECTION 3.  Representations and Warranties.  To induce CoBank to enter into this
Amendment, the Company represents and warrants that: (A) no consent, permission,
authorization, order or license of any governmental authority or of any party to
any agreement to which the Company is a party or by which it or any of its
property may be bound or affected, is necessary in connection with the
execution, delivery, performance or enforcement of this Amendment; (B)  the
Company is in compliance with all of the terms of the MLA, the Term Loan
Supplement and the other Loan Documents, and no Default or Event of Default
exists; and (C) this Amendment has been duly authorized, executed and delivered,
and creates legal, valid, and binding obligations of the Company which are
enforceable in accordance with their terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
Laws affecting the rights of creditors generally.  Without limiting clause (B)
above, the Company represents and warrants that it is in compliance with all
notice provisions of the MLA, including, without limitation, the requirement to
notify CoBank of the commencement of material litigation and of certain
environmental matters.

﻿

SECTION 4.   Effectiveness.  This Amendment shall become effective when CoBank
has executed this Amendment and has received an executed counterpart hereof
executed by the Company.

﻿

SECTION 5.  Governing Law.    Except to the extent governed by applicable
federal Law, this Amendment shall be governed by the Laws of the State of
Colorado, without reference to choice of law doctrine.

﻿

SECTION 6.  Confirmation.  Except as modified herein, the MLA and the Term Loan
Supplement shall remain in full force and effect as written.

﻿

SECTION 7.  Counterparts and Electronic Delivery.  This  Amendment may be
executed in counterparts (and by different parties in different counterparts),
each of which shall constitute an original, and all of which when taken together
shall constitute a single agreement.  In addition, this Amendment may be
delivered by electronic means.

﻿

[Signatures begin on next page]

﻿

 

3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers and/or directors as of the date shown above.

﻿

﻿

﻿

 

 

 

 

CoBANK, ACB

 

CHUGACH ELECTRIC ASSOCIATION INC.

﻿

 

 

 

 

By:

/s/ Jake Good

 

By:

 

Title:

Vice President

 

Title:

 

﻿

﻿

 

Chugach Electric Association, Inc. – Omnibus First Amendment

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers and/or directors as of the date shown above.

﻿

﻿

﻿

 

 

 

 

CoBANK, ACB

 

CHUGACH ELECTRIC ASSOCIATION INC.

﻿

 

 

 

 

By:

 

 

By:

/s/ Lee D. Thibert

Title:

 

 

Title:

CEO

﻿

﻿



Chugach Electric Association, Inc. – Omnibus First Amendment

--------------------------------------------------------------------------------